Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1-2, 4-6, 9-12, 17-20 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura (US 2013/0229665) 

3.	Addressing claim 1, Nomura discloses a method for inducing a sculpted virtual lens in a medium comprising:
directing a high-frequency sound wave produced by a transducer into the medium to create a local refractive index in the medium, the local refractive index forming a waveguide in the medium (see [0074], [0183], [0192] and Figs. 1-2, 18; transducer 16-18 transmit high-frequency sound 
wherein the local refractive index is created by a high-pressure region in the medium created by the high-frequency sound wave (see Figs. 15, 17, [0058], [0075-0076] and [0183]; the local refractive index is created by the ultrasound wave; the high-pressure region is the region the arrow pointed to the point where the three ultrasound waves meet and interfere with each other; Nomura does not disclose the term high-pressure or pressure; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that ultrasound is a mechanical pressure wave; from the pressure the medium is heated).

4.	Addressing claims 2, 4-6 and 9-12, Nomura discloses 
regarding claim 2, wherein the high-frequency sound wave is a standing ultrasonic
wave (see [0183] and Fig. 12); 
regarding claim 4, wherein the high-frequency sound wave has a fixed frequency (see Fig. 12, 16, [0015] , [0132] and [0141], frequency is set to a fix/appropriate predetermine frequency at certain temperature);
regarding claim 5, wherein an axial location of a focus of the virtual lens is a function of amplitude of the high-frequency sound wave (see [0018] and [0140]; examiner interpret the limitation as adjust amplitude of ultrasound wave effect the virtual lens (see [0044]));
regarding claim 6, wherein a numerical aperture of the virtual lens changes with the intensity of the high-frequency sound wave (see [0018] and [0140]; this is not a method step but a result of change amplitude of ultrasound wave; Nomura discloses adjusting amplitude of the waves);
regarding claim 9, wherein a cross-sectional profile of the local refractive index corresponds to a 0th order Bessel function (see [0058]);
regarding claim 10, wherein the 0th
regarding claim 11, wherein the local refractive index varies substantially parabolically as a function of radial location from a center of the main lobe (the ultrasound transmitted as parabolic lobe; each one of the lobe has different pressure and each point in the lobe has different pressure therefore effect refractive index of the medium differently; this is an inherent result of ultrasound transmission; (see the picture below in the prior art section made of record and not relied upon is considered pertinent to applicant's disclosure for knowledge on fundamental teaching of ultrasound transmission));
regarding claim 12, directing a collimated light beam into the medium; wherein a phase front of the light beam will be modulated when coupled with the main lobe (see Fig. 1; collimated light is directed into element 3 and element 3 modulate the light beam due to ultrasound transmission lobes). 

5.	Addressing claims 17-18 and 23-24, the apparatus is used to perform the methods in claims 1, 5, 9-10 and 12 therefore claims 17-18 and 23-24 are being rejected for the same reason as claims 1, 5, 9-10 and 12. 

6.	Addressing claims 19-20, 22 and 25, Nomura discloses:
wherein the lateral (in plane) location of a focus of the virtual lens is a function of an interference pattern created by the high-frequency sound 
wherein the lateral (in plane) location of a focus of the virtual lens can be reconfigured by changing the interference pattern (see Figs. 14-15; the device is capable of changing the interference pattern by adjust amplitude);
wherein the refractive index profile changes in three dimensions (see Figs. 14-15; this is 3 dimensional space therefore the refractive index profile changes in 3 dimensions);
wherein a wave phase of the light beam will be modulated when propagating through the medium with a modulation of the refractive index (see Figs. 1 and 11; the light beam is modulated to transmit in different angle).

7.	Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura (US 2013/0229665) and in view of applicant own admission.

8.	Addressing claims 8 and 21, Nomura does not disclose wherein the transducer is cylindrical and further wherein the high-frequency sound wave is induced in the medium located inside of the transducer. However, this is a designer choice that only require routine skill in the art and does not change the operation principle (see applicant’s specification paragraph [0019] and [0037]). The purpose is to create a . 

9.	Claims 7, 13-16 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura (US 2013/0229665) and in view of Masumura (US 2018/0010961).

10.	Addressing claims 13-16, Nomura does not disclose wherein the light beam is focused to a focal point having an axial location that is a function of the strength of the ultrasonic wave; wherein the sculpted virtual lens mitigates scattering photons of
the collimated light beam and the medium is biological tissue or turbid medium and collecting photons from the medium scattered by diffusion within the medium. Using different type of medium and choose to focus or scatter light is a designer choice depend on medical application that only require routine skill in the art by adjusting the amplitude of the apply voltage to the transducer (see Nomura’s paragraph [0087-0088], [0129] and [0140]). In the same field of endeavor, Masumura explicitly discloses wherein the light beam is focused to a focal point having an axial location that is a function of the strength of the ultrasonic wave; wherein the sculpted virtual lens mitigates scattering photons of the collimated light beam and the medium is biological tissue or turbid medium and collecting photons from the medium scattered by diffusion within the medium (see Fig. 7, [0005], [0026], [0040], [0066-0074], [0095] and [0099]; [0095] and [0099] discloses focus light for deep position in the medium; when the light is focus it lessen scattering photons; the light is focus at point 411 and that is where the 

	11.	Addressing claim 7, Masumura does not explicitly disclose the equation to calculate numerical aperture; however, Masumura discloses determine intensity enhanced area and focus spot diameter using numerical aperture (see [0059]) therefore Masumura implicitly discloses how to determine/calculate/obtain numerical aperture. 	

Response to Arguments

Applicant's arguments filed 12/27/21 have been fully considered but they are not persuasive. Applicant argues Nomura fails to teach the creation of a waveguide within the medium. Applicant’s argument is not persuasive because the ultrasound wave create diffraction grating inside the medium however, the light wave is still guided and propagate in one direction (see Fig. 18, light still propagate from 3’ to the direction of element L). A waveguide is a structure that guides waves, such as electromagnetic waves or sound, with minimal loss of energy by restricting the transmission of energy to .


    PNG
    media_image1.png
    744
    1194
    media_image1.png
    Greyscale

The two arrows pointed to ultrasound wave pressure the light particles to focus the light beam at 411. The high-pressure region is created at 411 by the two ultrasound pressure wave. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


    PNG
    media_image2.png
    387
    850
    media_image2.png
    Greyscale

https://www.researchgate.net/figure/Mysterious-artifacts-caused-by-the-side-lobes-of-ultrasound-beams_fig6_317578587

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793